RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0301p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 ROYAL TRUCK & TRAILER SALES AND SERVICE, INC.,            ┐
                               Plaintiff-Appellant,        │
                                                           │
                                                            >        No. 19-1235
       v.                                                  │
                                                           │
                                                           │
 MIKE KRAFT; KELLY MATTHEWS,                               │
                           Defendants-Appellees.           │
                                                           ┘

                        Appeal from the United States District Court
                     for the Eastern District of Michigan at Port Huron.
                   No. 3:18-cv-10986—Robert H. Cleland, District Judge.

                                Argued: December 12, 2019

                           Decided and Filed: September 9, 2020

             Before: GILMAN, KETHLEDGE, and READLER, Circuit Judges.

                                    _________________

                                          COUNSEL

ARGUED: Anthony M. Sciara, KOTZ SANGSER WYSOCKI P.C., Detroit, Michigan, for
Appellant. Salvatore J. Vitale, VARNUM LLP, Novi, Michigan, for Appellees. ON BRIEF:
Anthony M. Sciara, Mark F.C. Johnson, KOTZ SANGSER WYSOCKI P.C., Detroit, Michigan,
for Appellant. Salvatore J. Vitale, Richard T. Hewlett, VARNUM LLP, Novi, Michigan, for
Appellees.
                                    _________________

                                           OPINION
                                    _________________

      CHAD A. READLER, Circuit Judge.                 Following the abrupt resignation of two
employees, Royal Truck & Trailer discovered that the employees, prior to resigning, had
 No. 19-1235               Royal Truck & Trailer Sales v. Kraft, et al.                    Page 2


accessed confidential company information from their company-issued computers and cell
phones and then utilized the information in violation of company policy. Royal responded by
filing suit against the employees, alleging violations of the federal Computer Fraud and Abuse
Act (CFAA) as well as Michigan law.

       The conduct at issue might violate company policy, state law, perhaps even another
federal law. But because Royal concedes that the employees were authorized to access the
information in question, it has failed to satisfy the statutory requirements for stating a claim
under the CFAA. Accordingly, we AFFIRM the district court’s judgment.

                                        BACKGROUND

       Royal employed Defendants Mike Kraft and Kelly Matthews as a part of the company’s
sales team. In conjunction with their employment, Defendants received a copy of Royal’s
employee handbook. With respect to the use of company equipment, the handbook prohibited a
range of conduct, including: personal activities; unauthorized use, retention, or disclosure of any
of Royal’s resources or property; and sending or posting trade secrets or proprietary information
outside the organization. Royal also had a cell phone “GPS Tracking Policy.” In accordance
with that policy, “[e]mployees may not disable or interfere with the GPS (or any other) functions
on a company issued cell phone,” nor may employees “remove any software, functions or apps.”
R.8, Am. Compl., ¶ 18.

       Kraft and Matthews abruptly resigned from Royal to take up employment with T-N-T
Trailer Sales, one of Royal’s Detroit-area competitors.       Fearing that confidential company
information might have been compromised, Royal launched an investigation. That hunch, the
investigation later revealed, proved prescient. Shortly before his resignation, Kraft forwarded
from his Royal email account to his personal one quotes for two Royal customers as well as two
Royal paystubs. Kraft also contacted one of Royal’s customers through Royal’s email server to
ask the customer to send “all the new vendor info” to Kraft’s personal email account. With that,
Kraft then deleted and reinstalled the operating system on his company-issued laptop, rendering
all of its data unrecoverable.    Eventually, Royal officials went to Kraft’s home and took
possession of the laptop as well as Kraft’s company-issued cell phone.
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                   Page 3


       Before her resignation, Matthews did much the same. From her Royal email account,
Matthews sent to Kraft’s personal email account a Royal “Salesperson Summary Report” that
contained confidential and proprietary sales information. She likewise forwarded an email from
her Royal account to her personal one that contained customer pricing information. And as Kraft
did with his company laptop, Matthews reset her company-issued cell phone to factory settings,
rendering all data on the phone unrecoverable. Matthews then returned her company-issued
laptop and cell phone to Royal’s corporate headquarters and resigned, announcing her
resignation more broadly through social media by sharing a link to a video of Johnny Paycheck’s
hit song, “You Can Take This Job and Shove It.”

       Unamused, Royal hired a “forensics expert” to conduct a “comprehensive and costly
damage assessment” in an effort to restore the deleted data on the now former employees’
devices. R.8, Am. Compl., ¶¶ 25–26. It later filed suit against Kraft and Matthews in federal
court, alleging that their conduct violated the CFAA as well as Michigan law.

       The district court, however, did not see things Royal’s way. It concluded that because
Kelly and Matthews were authorized to access the information obtained from their company-
issued computers and cell phones, the two did not “exceed[]” their “authorized access,” as those
terms are used in the CFAA, by later using the information accessed on those devices in
violation of company policy. Royal filed a timely appeal.

                                           ANALYSIS

       Under our familiar standard for reviewing a district court’s decision granting a motion to
dismiss, we “construe the complaint in the light most favorable to the plaintiff, accept its
allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Jones v. City of
Cincinnati, 521 F.3d 555, 559 (6th Cir. 2008) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476
(6th Cir. 2007)). Against that backdrop, we ask whether the complaint “contain[s] sufficient
factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       The CFAA claims. As the basis for its federal claims against Kraft and Matthews,
Royal invokes § 1030(a)(2)(C) of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030.
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                    Page 4


That provision instructs that one who “intentionally accesses a computer without authorization or
exceeds authorized access, and thereby obtains . . . information from any protected
computer . . . shall be punished.” Id. § 1030(a)(2)–(a)(2)(C). Although a violation of the CFAA
can be met with criminal sanction (“shall be punished”), the Act also creates a private right of
action, one that allows for civil liability where “the conduct involves 1 of the factors set forth in
subclauses (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i).” Id. § 1030(g); Pulte Homes,
Inc. v. Laborers’ Int’l Union of N. Am., 648 F.3d 295, 299 (6th Cir. 2011) (explaining that the
CFAA “criminalizes certain computer-fraud crimes and creates a civil cause of action”).
Of those five subclauses, relevant here is subclause (I), which covers “loss to 1 or more
persons during any 1-year period . . . aggregating at least $5,000 in value.”            18 U.S.C.
§ 1030(c)(4)(A)(i)(I).

       1. Taking all of this together, to allege a violation of § 1030(a)(2)(C), Royal must plead
that: (1) Defendants intentionally accessed a computer; (2) the access was unauthorized or
exceeded Defendants’ authorized access; (3) through that access, Defendants thereby obtained
information from a protected computer; and (4) the conduct caused loss to one or more persons
during any one-year period aggregating at least $5,000 in value.           At this threshold stage,
Defendants do not contest the first or third elements, and we will accept, for today’s purposes,
that Royal’s claim meets the $5,000 threshold in element four. That leaves the second element:
whether Defendants’ access was unauthorized, or whether Defendants exceeded their authorized
access, when they sent Royal’s confidential information from their work devices to their personal
email accounts.

       We can narrow our focus even more.             Royal acknowledges that Defendants had
authorization to access company information through their company email accounts, and thus
does not assert that Defendants’ access was without authorization.          What remains for our
resolution then is whether Defendants nonetheless “exceed[ed] [their] authorized access” by
misusing the accessed information in violation of company policy. Id. § 1030(a)(2).

       In answering that question, we begin with the CFAA’s definitional provisions. The Act
defines “exceeds authorized access” as “to access a computer with authorization and to use such
access to obtain or alter information in the computer that the accesser is not entitled so to obtain
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                    Page 5


or alter.”   18 U.S.C. § 1030(e)(6).       Critical to that formulation are the terms “access,”
“authorization,” and “obtain or alter.” We have previously defined the term “authorization,” at
least in the inverse: “[A] defendant who accesses a computer ‘without authorization,’” we have
said, “does so without sanction or permission.” Pulte Homes, 648 F.3d at 304 (citing LVRC
Holdings, LLC v. Brekka, 581 F.3d 1127, 1132–33 (9th Cir. 2009)). “Authorization” thus means
to have sanction or permission. Likewise, as to the terms “obtain” and “alter,” Royal emphasizes
mainly the former, which is customarily understood as “to gain” or “to attain.” Obtain, Oxford
English Dictionary Online (3d ed. 2004).

       Now the term “access.” It is commonly defined as some variation of “entry,” generally
the initial entry into something. Dictionaries include several variations of “access,” one of which
is “[t]he power, opportunity, permission, or right to come near or into contact with someone or
something; admittance; admission.” Access, Oxford English Dictionary Online (3d ed. 2011).
Another definition describes how “access” customarily is used in a digital setting:           “[t]he
opportunity, means, or permission to gain entrance to or use a system, network, file, etc.” A
related definition describes “access” as “[t]he process or act of obtaining or retrieving data from
storage.” Id. Further reflecting how “access” is used in our technology-based society, Oxford
includes a sample use of the term, defining “[h]acking” as “the practice of gaining illegal or
unauthorized access to other people’s computers.” Id. (emphasis in original).

       Reading these definitional provisions together, it follows that in utilizing the phrase
“exceeds authorized access,” the CFAA targets one who initially “gain[s] entrance to . . . a
system, network, or file” with “sanction or permission,” and then “gain[s] or attain[s]”
“information” that, in the words of the statute, she is “not entitled so to obtain . . . .” 18 U.S.C.
§ 1030(e)(6). Congress’s use of the word “so” in the phrase “so to obtain or alter” is particularly
instructive. Id. “So” operates here as an adverb, meaning “in the way or manner described,
indicated, or suggested.” So, Oxford English Dictionary Online (2d ed. 1989). The placement of
“so” near the end of the definitional sentence refers back to the antecedent “with authorization”
found earlier in the definition. That textual signal is further confirmation that one who exceeds
authorized access has permission to enter a computer for specific purposes, yet later obtains (or
alters) information for which access has not been authorized. Section 1030(a)(2)’s aim, in other
 No. 19-1235               Royal Truck & Trailer Sales v. Kraft, et al.                   Page 6


words, is penalizing those who breach cyber barriers without permission, rather than policing
those who misuse the data they are authorized to obtain.

       The CFAA’s “damages” and “loss” provisions further confirm the Act's narrow scope.
They too appear aimed at preventing the typical consequences of hacking, rather than the misuse
of corporate information in the manner alleged by Royal. “Damages” is defined with reference
to the “impairment to the integrity or availability” of data, programs, systems, or information.
18 U.S.C. § 1030(e)(8). And the definition of “loss” speaks to the costs incurred by victims in
responding to an offense, assessing damages, and restoring data, programs, systems, or
information, as well as the costs incurred due to interrupted service. Id. § 1030(e)(11). While
attentive to hacking episodes and the like, this is hardly the remedial scheme one might expect in
a statute intended to address the misuse of sensitive business information by an employee who
uses her “authorized access” in disloyal ways. See, e.g., 10 U.S.C. § 923(a)(1) (punishing
members of the armed forces who access a government computer “with an unauthorized
purpose” and obtain classified information).

       Collectively, these interpretive clues defeat Royal’s CFAA claims. The CFAA prohibits
accessing data one is not authorized to access. United States v. Nosal, 676 F.3d 854, 858 (9th
Cir. 2012). And Royal has not contested either Kraft’s or Matthews’s authorization to access the
company files in question. Because Defendants had authorization to access that information,
their conduct did not “exceed” their “authorized access,” as those terms are used in § 1030(a)(2).
To be sure, Royal does allege that Kraft and Matthews later misused the information they
accessed. But the CFAA does not reach that conduct.

       Indeed, Congress surely knew how to say “exceeds authorized use” or otherwise
proscribe using data for unauthorized purposes. See, e.g., 6 U.S.C. § 482(b)(1), (b)(3) (requiring
sharing of homeland security information among federal agencies in a way that “ensure[s] that
such information is not used for an unauthorized purpose”). Yet it did not do so in the CFAA.
Congress’s “silence” on that score “is controlling.” Lindley v. FDIC, 733 F.3d 1043, 1055–56
(11th Cir. 2013) (“‘[W]here Congress knows how to say something but chooses not to, its silence
is controlling.’” (quoting Griffith v. United States, 206 F.3d 1389, 1394 (11th Cir. 2000))); see
also Averett v. United States Dep’t of Health & Hum. Servs., 943 F.3d 313, 318 (6th Cir. 2019)
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                     Page 7


(“Omitting a phrase from one statute that Congress has used in another statute with a similar
purpose ‘virtually commands the inference’ that the two have different meanings.” (citations
omitted)).

       We arrived at a similar conclusion as to the CFAA’s scope in interpreting the phrase
“without authorization” as used in § 1030(a)(5)(B) and (C) of the CFAA, statutory companions
to § 1030(a)(2). See Pulte Homes, 648 F.3d 295. Pulte Homes involved allegations that a labor
union launched a campaign of email spam and voicemails against a home builder in retaliation
for firing a union employee. Id. at 303. We were asked to decide whether that conduct
constituted accessing a “protected computer without authorization.” Id. In holding that it did
not, we noted that the defendant had permission to use phone and email communications to
contact the plaintiff, emphasizing that the CFAA’s authorization requirements focus narrowly on
whether one’s threshold access was authorized. Id. at 304.

       Given this plain understanding of the CFAA’s terms, we need not rely on the rule of
lenity, as Defendants urge. Statutory interpretation starts (and customarily ends) with the text of
the statute. Out of respect for Congress’s textual choices, we turn to the rule of lenity only when,
unlike here, statutory language cannot otherwise be reconciled. See United States v. Adams,
722 F.3d 788, 804 n.8 (6th Cir. 2013) (the rule of lenity “comes into operation at the end of the
process of construing what Congress has expressed, not at the beginning” (quoting Callanan v.
United States, 364 U.S. 587, 596 (1961))). Nor is there need to resort to legislative history, an
often treacherous path in its own right. See United States v. Woods, 571 U.S. 31, 46 n.5 (2013)
(“Whether or not legislative history is ever relevant, it need not be consulted when, as here, the
statutory text is unambiguous.”); Conroy v. Aniskoff, 507 U.S. 511, 519 (1993) (Scalia, J.,
concurring) (“[Legislative history] is not merely a waste of research time and ink; it is a false and
disruptive lesson in the law. . . . The greatest defect of legislative history is its illegitimacy.”).
But see United States v. Valle, 807 F.3d 508, 525 (2d Cir. 2015) (utilizing legislative history to
conclude that the CFAA was intended to address hacking, as that history consistently references
“trespass” into computer systems or data as the problem the Act was meant to remedy).

       2. Our interpretation today, we acknowledge, might not be the final word. The Supreme
Court recently granted certiorari in Van Buren v. United States, 940 F.3d 1192 (11th Cir. 2019),
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                   Page 8


cert. granted, 206 L. Ed. 2d 822 (Apr. 20, 2020) (No. 19-783). Although set in a criminal
posture, Van Buren presents the Supreme Court with the opportunity to resolve the meaning of
“exceeds authorized access” as used in the CFAA.

       That the Supreme Court agreed to hear Van Buren is likely a reflection of the lower
court’s dueling interpretations of this critical passage in the CFAA. 18 U.S.C. § 1030(a)(2). As
we do today, the Second, Fourth, and Ninth Circuits have also held that one who is authorized to
access a computer does not exceed her authorized access by violating an employer’s restrictions
on the use of information once it is validly accessed. See Valle, 807 F.3d at 511–12; WEC
Carolina Energy Sols., LLC v. Miller, 687 F.3d 199, 206 (4th Cir. 2012); LVRC Holdings, 581
F.3d at 1129, 1133. So too have a majority of district courts in our Circuit. See Royal Truck &
Trailer Sales & Serv., Inc. v. Kraft, No. 18-10986, 2019 WL 1112387, at *3 (E.D. Mich. Mar.
11, 2019) (collecting cases).

       That said, today’s decision is in tension with those from the First, Fifth, Seventh, Eighth,
and Eleventh Circuits, all of whom have more broadly interpreted “exceeds authorized access.”
Those courts read § 1030’s statutory terms as encompassing situations where an employee has
authorization to access company information but uses that information in violation of company
policy. See United States v. Rodriguez, 628 F.3d 1258, 1263–64 (11th Cir. 2010) (holding that
an employee exceeded authorized access by obtaining company information for non-business
purposes); Int’l Airport Ctrs., LLC. v. Citrin, 440 F.3d 418, 420 (7th Cir. 2006) (utilizing
principles of agency law to find that an employee accessed his computer “without authorization”
where his authorized access was terminated once he used the information improperly); United
States v. John, 597 F.3d 263, 271–72 (5th Cir. 2010) (finding an employee liable for exceeding
authorized access even where he had access for other purposes); EF Cultural Travel BV v.
Explorica, Inc., 274 F.3d 577, 581–83 (1st Cir. 2001) (holding that a former employee exceeded
authorized access by violating a confidentiality agreement and accessing his former employer’s
website).

       In addition to being less faithful to § 1030’s text, this latter interpretation has the odd
effect of allowing employers, rather than Congress, to define the scope of criminal liability by
operation of their employee computer-use policies.        Had Congress intended the seemingly
 No. 19-1235               Royal Truck & Trailer Sales v. Kraft, et al.                    Page 9


sweeping result of effectively criminalizing violations of an employee handbook, it would have
said so in clear terms. See Jones v. United States, 529 U.S. 848, 858 (2000) (“[U]nless Congress
conveys its purpose clearly, it will not be deemed to have significantly changed . . . the
prosecution of crimes.” (internal quotation marks omitted)). Yet the CFAA does not mention
such policies. Absent clear instruction, we should be hesitant to impose federal sanctions for
conduct as pedestrian as checking one’s private social media account on a work phone. With
corporate policies sometimes written in broad and arguably vague terms, treating violations as
criminal acts also risks a lack of statutory notice to employees over the precise nature of conduct
now criminalized. See, e.g., United States v. Lopez, 929 F.3d 783, 785 (6th Cir. 2019) (penal
statutes must define the criminal offense with “sufficient definiteness that ordinary people can
understand what conduct is prohibited” (quoting Kolender v. Lawson, 461 U.S. 352, 357
(1983))). And it risks “arbitrary and discriminatory enforcement” given the variation in those
policies between companies and across industries. Nosal, 676 F.3d at 860; United States v.
Dunning, 857 F.3d 342, 348 (6th Cir. 2017). All of this counsels in favor of our narrow reading
of the CFAA.

       Data deletion. One additional issue of federal law deserves mention. Royal also alleges
that Kraft and Matthews deleted data from their work devices. And unlike the Royal customer
information Kraft and Matthews were authorized to access for some purposes, Royal contends
that Kraft and Matthews had no authorization to engage in data deletion.

       As compared to misusing confidential information one is at least authorized to obtain,
data deletion, in some circumstances, might fairly be characterized as more akin to “exceed[ing
one’s] authorized access.” But even if Kraft and Matthews “excee[ded their] authorized access”
by deleting data from their company devices, Royal’s complaint does not allege that the two
“thereby obtain[ed] information from [a] protected computer,” a required element under
§ 1030(a)(2)(C). After all, as others before us have previously acknowledged, it is difficult to
equate deleting data with obtaining the same.       See Experian Mktg. Sols., Inc. v. Lehman,
2015 WL 5714541, at *7 (W.D. Mich. Sept. 29, 2015) (accessing a laptop to delete data was not
obtaining information for purposes of § 1030(a)(2)(C)); Bd. of Trustees of Pierce Twp. v.
Hartman, 2008 WL 11351291, at *4 (S.D. Ohio June 18, 2008) (deletion of data on a work
 No. 19-1235                Royal Truck & Trailer Sales v. Kraft, et al.                    Page 10


device after employment had ended did not constitute “obtain[ing] information” under
§ 1030(a)(2)(C); “[r]ather, the claim is that [defendant] destroyed information without
authorization”). In the context of the claim presented here, we thus reject this theory of CFAA
liability as well.

        State-law claims. In the absence of a viable federal claim by Royal, the district court
dismissed Royal’s state-law claims without prejudice. It did so in accordance with the settled
rule that when a district court dismisses all claims over which it has original jurisdiction (here the
CFAA claims), it may also dismiss any state-law claims before it based on supplemental
jurisdiction. 28 U.S.C. § 1367(c)(3); Gamel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir.
2010) (noting that “[w]hen all federal claims are dismissed before trial, the balance of
considerations usually will point to dismissing the state law claims, or remanding them to state
court if the action was removed” (citation omitted)). We see no reason to do otherwise.

                                          CONCLUSION

        For the aforementioned reasons, we AFFIRM the judgment of the district court.